DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 02/04/2022 has been entered into this application. New claims 21-23 have been added.
Response to Arguments
3.	Applicant’s arguments, filed on 02/04/2022, with respect to claims 1-20 under double patenting have been fully considered and they are persuasive. Therefore, the rejection is withdrawn.

Allowable Subject Matter

4.	Claims 1-14 and 16-23 are allowed.

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter: 

6.	As to claims 1 and 21, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “wherein step (a) is repeated while scanning the pulsed laser shots back and forth, in the forward longitudinal direction and a rearward longitudinal direction opposite thereto, over a scan line distance, such that successive ones of the 10ablation sites gradually deepen a portion of the ablated groove over the scan line distance” along with all other limitations of claims 1 and 21.

7.	As to claim 23, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “wherein step (a) is repeated with the pulsed laser shots oriented 15relative to the normal to the surface of the test oil sands ore sample at an angle, , of at least 5° and less than or equal to 45°, and fired in the longitudinal direction opposite to the longitudinal direction of movement of the test oil sands ore sample in relation to the pulsed laser shots” along with all other limitations of claim 23. 

8.	Paproski (US 9719933 B1) teaches a method of determining at least one property of interest of a test oil sands ore sample that is not an aqueous oil sands slurry but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886